UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 6, 2012 Vail Resorts, Inc. (Exact name of registrant as specified in its Charter) Delaware 001-09614 51-0291762 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 390 Interlocken Crescent Broomfield, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 404-1800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 6, 2012, Vail Resorts, Inc. (the “Company”) appointed John McD. Garnsey, currently a Co-President of the Company, as President – International, effective April 15, 2012.Upon assuming his new duties and responsibilities as President – International, Mr. Garnsey will focus his efforts on international growth opportunities for the Company, while Jeffrey W. Jones and Blaise T. Carrig will continue to serve as the Company’s Co-Presidents. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAIL RESORTS, INC. Date: February 10, 2012 By:/s/ Fiona E. Arnold Fiona E. Arnold Executive Vice President and General Counsel
